Exhibit Lazard Ltd Class A Common Stock, par value $0.01 per share Underwriting Agreement September 2, 2008 Goldman, Sachs & Co., As representative of the several Underwriters named in ScheduleI hereto, c/o Goldman, Sachs & Co., 85 Broad Street, New York, New York 10004. Ladies and Gentlemen: The shareholders of Lazard Ltd, a company incorporated under the laws of Bermuda (the “Company”), named in ScheduleII hereto (the “Selling Shareholders”), propose to enter into a Pricing Agreement (the “Pricing Agreement”) in the form of Annex V hereto, with such additions and deletions as the parties thereto my determine, and, subject to the terms and conditions stated herein and therein, to sell to the Underwriters named in ScheduleI hereto (the “Underwriters”) an aggregate number of shares identified in such Pricing Agreement (the “Firm Shares”) and, at the election of the Underwriters, up to an aggregate number of additional shares identified in such Pricing Agreement (the “Optional Shares”) of ClassA Common Stock, par value $0.01 per share (“Stock”), of the Company.The Firm Shares and the Optional Shares that the Underwriters elect to purchase pursuant to Section3 hereof and the Pricing Agreement are herein collectively called the “Shares”. Except as expressly provided in Section 3 hereof, this Agreement is not (and shall not be construed as) an obligation of the Selling Shareholders to sell any of the Shares or as an obligation of any of the Underwriters to purchase any of the Shares.The obligation of the Selling Shareholders to sell any of the Shares and the obligation of any of the Underwriters to purchase any of the Shares, if any, shall be evidenced by the Pricing Agreement.The Pricing Agreement shall specify the aggregate number of the Firm Shares, the aggregate number of the Optional Shares, the public offering price per Share and the underwriting discount to the Underwriters.The Pricing Agreement shall be in the form of an executed writing (which may be in counterparts), and may be evidenced by an exchange of telegraphic communications or any other rapid transmission device designed to produce a written record of communications transmitted.The obligations of the Underwriters under this Agreement and the Pricing Agreement shall be several and not joint.For clarity, nothing in this Agreement shall require any party to execute and deliver the Pricing Agreement and each party may refuse to execute and deliver the Pricing Agreement for any reason or no reason. 2 If the Pricing Agreement shall not have become effective on or prior to September 11, 2008, this Agreement shall automatically terminate without any action on the part of any party hereto.Upon such termination, no party shall have any obligations or liabilities hereunder. For the avoidance of doubt, it shall be understood and agreed by the parties hereto that any and all references in this Agreement and the Pricing Agreement to “subsidiaries” of the Company shall be deemed to include Lazard Group LLC, a Delaware limited liability company (“Lazard Group”), and each other significant subsidiary of the Company as such term is defined in Rule 1-02(w) of RegulationS-X as promulgated by the Securities and Exchange Commission (the “Commission”). 1.The Company represents and warrants to, and agrees with, each of the Underwriters that: (a)An “automatic shelf registration statement” as defined under Rule405 under the Securities Act of 1933, as amended (the “Act”), on FormS-3 (File No.333-138855) in respect of the Shares has been filed with the Commission not earlier than three years prior to the date of the Pricing Agreement; such registration statement, and any post-effective amendment thereto, became effective on filing; and no stop order suspending the effectiveness of such registration statement or any part thereof has been issued and no proceeding for that purpose has been initiated or threatened by the Commission, and no notice of objection of the Commission to the use of such registration statement or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the Act has been received by the Company (the base prospectus filed as part of such registration statement, in the form in which it has most recently been filed with the Commission on or prior to the date of the Pricing Agreement, is hereinafter called the “Basic Prospectus”; any preliminary prospectus (including any preliminary prospectus supplement) relating to the Shares filed with the Commission pursuant to Rule 424(b) under the Act is hereinafter called a “Preliminary Prospectus”; the various parts of such registration statement, including all exhibits thereto but excluding Form T-1 and including any prospectus supplement relating to the Shares that is filed with the Commission and deemed by virtue of Rule 430B to be part of such registration statement, each as amended at the time such part of the registration statement became effective, are hereinafter collectively called the “Registration Statement”; the Basic Prospectus, as amended and 3 supplemented immediately prior to the Applicable Time (as defined in Section 1(c) hereof), is hereinafter called the “Pricing Prospectus”; the form of the final prospectus relating to the Shares filed with the Commission pursuant to Rule 424(b) under the Act in accordance with Section 7(a) hereof is hereinafter called the “Prospectus”; any reference herein to the Basic Prospectus, the Pricing Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include the documents incorporated by reference therein pursuant to Item 12 of Form S-3 under the Act, as of the date of such prospectus; any reference to any amendment or supplement to the Basic Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to refer to and include any post-effective amendment to the Registration Statement, any prospectus supplement relating to the Shares filed with the Commission pursuant to Rule 424(b) under the Act and any documents filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and incorporated therein, in each case after the date of the Basic Prospectus, such Preliminary Prospectus, or the Prospectus, as the case may be; any reference to any amendment to the Registration Statement shall be deemed to refer to and include any annual report of the Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act after the effective date of the Registration Statement that is incorporated by reference in the Registration Statement; and any “issuer free writing prospectus” as defined in Rule 433 under the Act relating to the Shares is hereinaftercalled an “Issuer Free Writing Prospectus”); (b)No stop order preventing or suspending the use of any Preliminary Prospectus or any Issuer Free Writing Prospectus has been issued by the Commission, and each Preliminary Prospectus, at the time of filing thereof, conformed in all material respects to the requirements of the Act and the rules and regulations of the Commission thereunder, and did not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however,that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by Goldman, Sachs & Co. or any other Underwriter by or through Goldman, Sachs & Co. expressly for use therein or by a Selling Shareholder expressly for use in the preparation of answers therein to Item 7 of Form S-3 under the Act; (c)For the purposes of this Agreement and the Pricing Agreement, the “Applicable Time” shall be the time designated as such in the Pricing Agreement.The Pricing Prospectus as supplemented by each Issuer Free Writing Prospectus to be listed on ScheduleIII(a)(i) to the Pricing Agreement and the pricing information provided orally by the Underwriters to be listed on ScheduleIII(d) to the Pricing Agreement (collectively, the “Pricing Disclosure Package”) as of the Applicable Time, did not and will not as of the date of the Pricing Agreement include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; and each Issuer Free Writing Prospectus to be listed on ScheduleIII(a)(ii) to the Pricing Agreement will not as of the date of the Pricing Agreement conflict with the information contained in the Registration Statement, the Pricing Prospectus or the Prospectus and each such Issuer Free Writing Prospectus, as supplemented by and taken together with the Pricing Disclosure Package as of the Applicable Time, will not as of the date of the Pricing Agreement include any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements therein, in the light of the circumstances under which they were made, not misleading; provided, however,that this representation and warranty shall not apply to statements or omissions made in an Issuer Free Writing Prospectus in reliance upon and in conformity with information furnished in writing to the Company by an Underwriter through Goldman, Sachs & Co. expressly for use therein; 4 (d)The documents incorporated by reference in the Pricing Prospectus and the Prospectus, when they become effective or are filed with the Commission, as the case may be, conformed in all material respects to the requirements of the Act or the Exchange Act, as applicable, and the rules and regulations of the Commission thereunder, and none of such documents contained an untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary to make the statements therein not misleading; any further documents so filed and incorporated by reference in the Prospectus or any further amendment or supplement thereto, when such documents become effective or are filed with the Commission, as the case may be, will conform in all material respects to the requirements of the Act or the Exchange Act, as applicable, and the rules and regulations of the Commission thereunder and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however,that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by an Underwriter through Goldman, Sachs & Co. expressly for use therein; and no such documents were or will be filed with the Commission since the Commission’s close of business on the business day immediately prior to the date of the Pricing Agreement and prior to the execution of the Pricing Agreement, except as set forth on ScheduleIII(c) to the Pricing Agreement; (e)The Registration Statement conforms, and the Prospectus and any further amendments or supplements to the Registration Statement or the Prospectus will conform, in all material respects to the requirements of the Act and the rules and regulations of the Commission thereunder and do not and will not, as of the applicable effective date as to each part of the Registration Statement and any amendment thereto and as of the applicable filing date as to the Prospectus and any amendment or supplement thereto, contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading; provided, however,that this representation and warranty shall not apply to any statements or omissions made in reliance upon and in conformity with information furnished in writing to the Company by Goldman, Sachs & Co. or any other Underwriter by or through Goldman, Sachs & Co. expressly for use therein or by a Selling Shareholder expressly for use in the preparation of the answers therein to Item 7 of Form S-3 under the Act; 5 (f) Neither the Company nor any of its subsidiaries has sustained since the date of the latest audited financial statements to be included or incorporated by reference in the Pricing Prospectus any material loss or interference with its business from fire, explosion, flood or other calamity, whether or not covered by insurance, or from any labor dispute or court or governmental action, order or decree, otherwise than as to be set forth or contemplated in the Pricing Prospectus; and, since the respective dates as of which information is given in the Registration Statement and the Pricing Prospectus, and other than as to be set forth in the Prospectus, there has not been (i) any change in the capital stock of the Company or any of its subsidiaries, (ii) any change in the amount of long-term debt of the Company or any of its subsidiaries, or (iii) any material adverse change, or any development involving a prospective material adverse change, in or affecting the general affairs, management, financial position, shareholders’ or members’ equity or results of operations of the
